          MEMO
          Case     ENDORSED Document 20 Filed 03/02/21 Page 1 of 1
               1:20-cr-00427-ALC




                                                                     March 2, 2021



BY ECF

The Honorable Judge Andrew L. Carter, Jr.
                                                                                      3/2/21
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    United States v. Kasim Crawford
       20 Cr. 427 (ALC)

Dear Judge Carter:

        The defense writes on behalf of the parties to respectfully request a 60-day adjournment
of the status conference scheduled for March 4, 2021 in the above-captioned proceeding. The
parties are engaged in active discussions about a potential pretrial resolution of this matter.

       The Government also requests, with the consent of defense counsel, that the Court
exclude time through the next-scheduled conference under the Speedy Trial Act. Such an
exclusion would be in the interests of justice as it would allow the parties time to continue
discussions concerning pretrial dispositions of this matter. See 18 U.S.C. § 3161(h)(7)(A).

       Thank you for your consideration of this request.


                                                      Respectfully submitted,

                                                             /s/
                                                      Marne L. Lenox
                                                      Assistant Federal Defender

cc:    Brandon Harper, Assistant U.S. Attorney         The application is GRANTED. The
                                                       status conference is adjourned to
                                                       5/4/21 at 11:30 a.m. Time excluded.
                                                       So Ordered.

                                                                                                   3/2/21
